Citation Nr: 1735338	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  10-38 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbosacral spine (claimed as back injury), to include as secondary to service connected bilateral pes planus.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service connected bilateral pes planus.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to service connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1978 to September 1981.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2010, March 2010, and June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In July 2012, the Veteran testified regarding the issues of service connection for an acquired psychiatric disorder, service connection for a lower back disorder, and service connection for a bilateral knee disorder, before the undersigned Veterans Law Judge in a Travel Board hearing at the Philadelphia RO.  A transcript of that hearing is of record.

In November 2013 the Board remanded the claims for further development, including provision to the Veteran of a Statement of the Case on the issue of an initial compensable disability rating prior to January 26, 2011, and higher than 30 percent since January 26, 2011, for prostrating headaches.  In December 2013 the requested Statement of the Case was issued; and in January 2014 the Veteran filed a substantive appeal regarding that issue.
In a decision issued in April 2015, the Board denied service connection for lumbar spine and left and right knee disorders, and remanded the issues of service connection for urinary tract infection and an acquired psychiatric disorder for acquisition of treatment records and VA examinations.  The Board also remanded the headaches' rating claim for scheduling of a videoconference Board Hearing.

In May 2015, the Veteran appealed the Board's April 2015 denial of his claims for service connection for lumbar spine and left and right knee disorders to the Court of Appeals for Veterans' Claims (Court).  In a Memorandum Decision dated in August 2016, the Court vacated that part of the Board's April 2015 decision that denied service connection for lumbar spine and left and right knee disorders, and then remanded those claims to the Board for further action.

The Board notes that the previously remanded issues of entitlement to service connection for recurrent urinary tract infections and an acquired psychiatric disorder as well as entitlement to higher initial ratings for prostrating headaches are currently in remand status and have not been recertified to the Board.  Therefore, these issues are not currently within the Board's jurisdiction.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its August 2016 Memorandum Decision the Court maintained that the Board was remiss in not considering the issues of service connection for a back, right knee, and left knee as secondary to the Veteran's pes planus disorder.  See August 2016 CAVC Memorandum Decision, pp. 2-3.  Although the Veteran was not service-connected for pes planus at the time of the Board's April 2015 decision, review of the record reveals that he was service-connected for bilateral pes planus appeal after he filed his appeal to the Court.  See September 2015 rating decision.  

The Court also found that the latest (February 2014) VA examination was inadequate (CAVC Memorandum Decision, pp. 6-8), and has articulated specific shortcomings with the February 2014 VA examination.  See, e.g., CAVC Memorandum Decision, p. 8, wherein the Court averred "there is no evidence that the examiner asked the appellant about his symptoms."  Pursuant to the Court's instructions these claims are remanded for new VA examination(s).  

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed disabilities.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from October 2016 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R.                § 3.159 (e). 

2.  After obtaining all outstanding records, obtain an addendum opinion as to the nature and etiology of the Veteran's claimed lumbar spine, right knee and left knee disorders.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner must review the Veteran's VA claims file, to include the Veteran's service treatment records as well as a complete copy of this Remand; and note that this action has been accomplished in the ensuing report.  

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions: 

a. Is it at least as likely as not that a current lumbar spine, right knee and/or current left knee disorder, had its onset during active duty service or is related to some incident of service?  The examiner should specifically address the Veteran's contentions that he was required to lift heavy items throughout his service as well as the effects of his in-service sports activities.

b. If arthritis is found, is it at least as likely as not that a current lumbar spine, right knee and/or current left knee disorder, had its onset in the year after service?

c.  Is it at least as likely as not that a current lumbar spine, right knee and/or current left knee disorder, is caused by the Veteran's service connected bilateral pes planus?  The examiner should specifically address the Veteran's contention that his bilateral pes planus caused his lumbar and bilateral knee disabilities by altering his gait, balance and stance.

d.  Is it at least as likely as not that a current lumbar spine, right knee and/or current left knee disorder, is aggravated by the Veteran's service connected bilateral pes planus?  The examiner should specifically address the Veteran's contention that his bilateral pes planus aggravated his lumbar and bilateral knee disabilities by altering his gait, balance and stance.

In offering the foregoing opinion, the examiner should consider the Veteran's service treatment records as well as the lay statements regarding the onset and continuity of his symptoms.  Any opinion expressed should be accompanied by a supporting rationale. 

3.  Then, re-adjudicate these claims for service connection.  If any claim remains denied, provide the Veteran and his attorney a supplemental statement of the case and afford them time for a response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




